Case: 19-50683     Document: 00515732028          Page: 1    Date Filed: 02/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       February 3, 2021
                                   No. 19-50683
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raymond Issac Mendoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                         USDC No. 7:19-CR-22-DC-2


   Before Wiener, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Raymond Issac Mendoza, along with Rafael
   Munoz and David Alex Reyes (“co-defendants”), pleaded guilty to, and was
   convicted of, conspiracy to possess with intent to distribute cocaine.
   Mendoza appeals, contending that the district court did not have an adequate
   factual basis to accept his guilty plea and convict him. Even when we assume


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50683       Document: 00515732028            Page: 2     Date Filed: 02/03/2021




                                       No. 19-50683


   that the district court erred, we conclude that this error was not clear and
   obvious and affirm.
                                     I. Background
          The following facts derive from Mendoza’s written plea agreement
   and his plea colloquy, which were conducted under oath.
          The Odessa, Texas, Police Department received information that
   individuals residing at 419 Schell Street in Odessa were operating a cocaine
   buy-sell operation. Officers went to the residence, knocked on the front door,
   and heard a man, later identified as Munoz, yell, “The cops are here.”
   Believing that evidence could be destroyed, officers entered the residence to
   perform a protective sweep and found Mendoza and Reyes in a “small back
   room/pantry,” which was decorated as a “shrine” or “prayer altar” to Santa
   Muerte, a religious figure whom many drug traffickers regard as offering
   spiritual protection. 1 Mendoza and Reyes were leaning on a counter that had
   a white powdery substance on it. The officers also saw, in plain view, a baggie
   containing the same substance.
          The officers then conducted a search of the residence. In the pantry,
   they found 400 grams of suspected cocaine contained in individual baggies, a
   digital scale, and a spoon with cocaine residue. In other rooms of the
   residence, they found two kilograms of cocaine, plastic wrappings consistent
   with the wrappings for two kilograms of cocaine, $7,520 cash, another scale,
   and four guns. The officers read Munoz, Mendoza, and Reyes their Miranda
   rights, after which the three men agreed to provide statements.




          1
            See United States v. Guerrero, 768 F.3d 351, 356 (5th Cir. 2014) (noting the
   symbolism of Santa Muerte to drug traffickers).




                                            2
Case: 19-50683      Document: 00515732028           Page: 3    Date Filed: 02/03/2021




                                     No. 19-50683


          Munoz stated that Wilmer Paz owns the house and that Paz allowed
   Munoz to stay there. Munoz also stated that he had not “seen anything going
   on” at the residence.
          Mendoza stated that: (1) he was friends with Paz; (2) while Mendoza
   was picking up his son from school, Paz asked him to take a burrito to the
   Schell Street house; and (3) when he arrived at that house, he left his son
   outside and went into the pantry to take a “bump” of cocaine. 2 Mendoza
   further stated that, when he arrived at the house, Reyes was in a “back room”
   (which the PSR describes as the southwest room and the pantry), cutting
   down a fist-sized piece of cocaine.
          Reyes said in his statement: (1) he housesits for Paz; (2) various
   individuals drop off cocaine at the residence; and (3) the cocaine is then cut,
   weighed, and prepared in the residence for distribution.
          Munoz, Mendoza, and Reyes were each charged in a one count
   indictment with drug conspiracy in violation of 21 U.S.C. §§ 841(a)(1),
   841(b)(1)(B), and 846. At a probable cause hearing, Mendoza’s attorney told
   the magistrate judge that the cocaine conspiracy did not involve Mendoza in
   any way. In addition, the magistrate judge informed Mendoza at a probable
   cause hearing that he could possibly defend his case because he was merely
   present at the scene of the conspiracy. Rather than pursuing this defense,
   however, Mendoza pleaded guilty to the charge pursuant to a Federal Rule
   of Criminal Procedure 11(c)(1)(A) plea agreement.
          Mendoza’s signed plea agreement stated that he conspired with
   others to possess with intent to distribute cocaine. He also agreed to the
   factual basis of his charged offense, which is described in detail above.


          2
            The presentence report (“PSR”) states that Mendoza’s 11-year-old son was
   found waiting outside the residence in a black Mustang.




                                          3
Case: 19-50683      Document: 00515732028          Page: 4   Date Filed: 02/03/2021




                                    No. 19-50683


   Mendoza waived his trial and appellate rights, including the right to challenge
   his conviction on the ground that his conduct did not fall within the scope of
   the statutes under which he was convicted.
          During the plea colloquy, which was conducted under oath before the
   magistrate judge, Mendoza said that he had sufficient time to discuss his case,
   and any defenses he might have, with his attorney. He also said that he was
   satisfied with his attorney’s representation and that he had gone over the
   indictment with his attorney before signing his plea agreement.
          After the magistrate judge read aloud the charges in the indictment,
   Mendoza affirmed that he understood those charges and acknowledged that
   he had the right to plead not guilty. Mendoza answered in the affirmative
   when the magistrate judge asked, “Are you pleading guilty because you are
   guilty and for no other reason?” Mendoza further confirmed that: (1) He had
   gone over the factual basis with his attorney; (2) he understood it; (3) the
   facts contained in it were accurate, true, and correct; and (4) it spelled out
   what he did in this case. The magistrate judge concluded by stating that he
   would recommend that the district court judge accept Mendoza’s guilty plea.
          After convicting Mendoza of drug conspiracy, the district court
   sentenced him, within the guidelines range, to sixty-eight months of
   imprisonment and five years of supervised release. Mendoza timely filed a
   notice of appeal.
                               II. Plain Error Review
          Although Mendoza signed an appeal waiver as part of his plea
   agreement, that waiver does not bar our review of the adequacy of the factual




                                         4
Case: 19-50683           Document: 00515732028                Page: 5       Date Filed: 02/03/2021




                                             No. 19-50683


   basis for Mendoza’s guilty plea. 3 We apply a plain error standard of review
   because Mendoza did not object to the factual basis of his guilty plea in the
   district court. 4 Under this standard, Mendoza has the burden of showing that
   (1) there is error, (2) the error is clear and obvious, and (3) the error affects
   his substantial rights.5 “Even when all three requirements are met, we have
   discretion to correct the error and will do so only if ‘the error seriously affects
   the fairness, integrity, or public reputation of judicial proceedings.’” 6
           Rule 11(b)(3) requires the district court to determine that there is a
   factual basis for the plea prior to entering judgment against the defendant. 7
   On appeal, “if the factual basis is found to be sufficient to support the plea,
   then the plea agreement can be upheld and the waiver of appeal provision
   would bar any additional arguments raised on appeal.” 8 But “[i]f the factual
   basis is not sufficient as to any count, the conviction should be vacated, and
   the case remanded for further proceedings without consideration of any
   additional issues raised.” 9
           To determine whether a factual basis for a guilty plea exists, we must
   compare the elements of the charged offense with the conduct that the


           3
               See United States v. Trejo, 610 F.3d 308, 312–13 (5th Cir. 2010).
           4
             See United States v. Avalos-Sanchez, 975 F.3d 436, 439 (5th Cir. 2020); Trejo, 610
   F.3d at 313.
           5
            Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Castro-Trevino,
   464 F.3d 536, 541 (5th Cir. 2006); United States v. Marek, 238 F.3d 310, 315 (5th Cir. 2001)
   (en banc).
           6
               Avalos-Sanchez, 975 F.3d at 439–40 (quoting Marek, 238 F.3d at 315).
           7
               FED. R. CRIM. P. 11(b)(3).
           8
              United States v. Hildenbrand, 527 F.3d 466, 474 (5th Cir. 2008) (citing United
   States v. Baymon, 312 F.3d 725, 729 (5th Cir. 2002)).
           9
               Id. (citing United States v. Carter, 117 F.3d 262, 265 (5th Cir. 1997)).




                                                    5
Case: 19-50683         Document: 00515732028              Page: 6       Date Filed: 02/03/2021




                                          No. 19-50683


   defendant admits. 10 The elements of drug conspiracy include: “(1) an
   agreement by two or more persons to violate the narcotics laws; (2) a
   defendant’s knowledge of the agreement; and (3) his voluntary participation
   in the agreement.” 11
                                          III. Analysis
           Mendoza contends that the district court did not have an adequate
   factual basis for accepting his guilty plea. The Government responds that
   Mendoza’s sworn admissions and the circumstantial evidence show that the
   district court did not plainly err in accepting Mendoza’s guilty plea. Mendoza
   confines his argument to one element of drug conspiracy, contending that he
   did not agree with anyone to possess more than 500 grams of cocaine with
   the intent to distribute it. We therefore do not consider the other two
   elements of drug conspiracy.
           Whether the district court had an adequate factual basis to accept
   Mendoza’s guilty plea and convict him is a close call. The evidence of an
   agreement is confined to Mendoza’s admissions and the circumstantial
   evidence against him. Mendoza admitted that there were large quantities of
   cocaine and materials used to pack and distribute it in the pantry where the
   officers found him. He also admitted that Paz, the leader of a drug trafficking
   organization, asked him to deliver a burrito to the Schell Street house, the
   scene of the drug conspiracy. But the district court may not accept a guilty




           10
             United States v. Nepal, 894 F.3d 204, 208 (5th Cir. 2018), cert. denied, 139 S. Ct.
   831 (2019).
           11
             United States v. Vargas-Ocampo, 747 F.3d 299, 303 (5th Cir. 2014) (en banc)
   (citing United States v. Misher, 99 F.3d 664, 667 (5th Cir. 1996)).




                                                6
Case: 19-50683         Document: 00515732028                Page: 7       Date Filed: 02/03/2021




                                           No. 19-50683


   plea based on a defendant’s admissions in the plea agreement alone. 12 The
   only other evidence against Mendoza—circumstantial evidence—is weak:
   Officers found Mendoza in the Schell Street house pantry and saw a baggie
   containing a white powdery substance in that room. The officers also
   discovered 400 grams of suspected cocaine contained in individual baggies,
   one digital scale, and a spoon with cocaine residue on it in the pantry. This
   evidence could indicate that Mendoza was involved in the conspiracy, or it
   could show that he was just an individual buyer. On balance, we assume that
   there was error. The district court must be certain of the factual basis
   supporting a guilty plea in order to accept it. 13 Here, it is just as likely that
   Mendoza was an individual buyer as it is that he agreed to participate in the
   drug conspiracy.
           We conclude, however, that the assumed error is not clear and
   obvious. The outcome of Mendoza’s mere presence defense is uncertain
   under current law, 14 which alone requires us to hold that the error is not clear



           12
              Otherwise, defendants who plead guilty could never challenge the factual basis
   of their convictions. Cf. United States v. Adams, 961 F.2d 505, 508 (5th Cir. 1992) (“A guilty
   plea is insufficient in itself to support a criminal conviction.”).
           13
              Trejo, 610 F.3d at 313 (“Rule 11(b)(3) requires a district court taking a guilty plea
   to make certain that the factual conduct admitted by the defendant is sufficient as a matter
   of law to establish a violation of the statute to which he entered his plea.”).
           14
              Compare United States v. Thomas, 690 F.3d 358, 366–67 (5th Cir. 2012) (affirming
   conspiracy conviction, reasoning that circumstantial evidence defeated the defendant’s
   mere presence defense), and United States v. Gallo, 927 F.2d 815, 820–21 (5th Cir. 1991)
   (rejecting mere presence defense based on circumstantial evidence that the defendant was
   involved in the conspiracy—namely, the fact that he was entrusted with a large portion of
   the drug proceeds), with United States v. Espinoza-Seanez, 862 F.2d 526, 536–37 (5th Cir.
   1988) (noting that “mere knowing presence” is insufficient to establish participation in a
   conspiracy and reversing conspiracy conviction), and United States v. Maltos, 985 F.2d 743,
   747 (5th Cir. 1992) (concluding that the defendant’s “association with individuals engaged




                                                  7
Case: 19-50683         Document: 00515732028               Page: 8      Date Filed: 02/03/2021




                                          No. 19-50683


   and obvious. 15 Furthermore, reasonable minds could resolve his “mere
   presence” defense either way. 16 For example, the pantry in which the officers
   found Mendoza contained a significant amount of cocaine along with drug
   distribution materials, and Paz, the leader of a drug organization, sent
   Mendoza to the Schell Street house. It is unlikely that a leader of a drug
   organization would allow Mendoza to be present at the scene of the drug
   conspiracy if he were not involved in that conspiracy. It is also possible,
   however, that Mendoza was simply dropping off a burrito and that his friends
   allowed him to use cocaine after the drop off. Because of the close nature of
   this case, we hold that any error is not clear and obvious.
           Even if the assumed error were clear and obvious, Mendoza must
   show that the error affected his substantial rights, i.e., there was “a
   reasonable probability that, but for the error . . . he would not have entered
   the plea.” 17 Mendoza cannot meet this burden. There is evidence that he and
   his attorney were well aware that the conspiracy charge could be defended by
   pointing to the absence of guilt beyond Mendoza’s “mere presence” at the
   scene. Rather than pursue that defense, however, Mendoza pleaded guilty,




   in the transport of cocaine and his presence during the transport of two shipments of such
   contraband” did not show that he was involved in the conspiracy).
           15
             See Trejo, 610 F.3d at 319 (“At a minimum, establishing plain error requires a
   showing that the error was clear under current law.”) (cleaned up).
           16
             Cf. Puckett, 556 U.S. at 135 (noting that under plain error review, “the legal error
   must be clear or obvious, rather than subject to reasonable dispute”).
           17
              Nepal, 894 F.3d at 212 (citations omitted) (quoting Molina-Martinez v. United
   States, 136 S. Ct. 1338, 1343 (2016); United States v. London, 568 F.3d 553, 558 (5th Cir.
   2009)).




                                                 8
Case: 19-50683         Document: 00515732028               Page: 9       Date Filed: 02/03/2021




                                           No. 19-50683


   and he never attempted to withdraw his guilty plea. 18 He therefore cannot
   show that any error affected his substantial rights. 19
                                         IV. Conclusion
           Because Mendoza has failed to show that the district court’s assumed
   error was clear and obvious, the district court had an adequate factual basis
   under Rule 11(b)(3) for accepting Mendoza’s guilty plea. 20 The district
   court’s judgment and the sentence that it imposed are AFFIRMED.




           18
             Mendoza contends that his decision to plead, and his inaction as a layperson to
   withdraw, show that his misunderstanding of the elements of the offense was the reason he
   pleaded guilty. Contrary to Mendoza’s contention, he was represented by counsel; he was
   not a “layperson” left alone to decide whether to withdraw his guilty plea.
           19
              In another unpublished case, we affirmed a defendant’s conviction when the only
   evidence against him was his admissions in writing and in open court. United States v. Stotts,
   397 F. App’x 68, 71–72 (5th Cir. 2010) (unpublished). We explained in that case that a
   defendant’s burden under plain error review is “high.” Id. at 71. We further noted that the
   defendant repeatedly admitted that he committed the drug conspiracy offense and received
   benefits from pleading guilty. Id. at 72. Thus, we held that, even assuming there was a clear
   and obvious error, that error did not affect the defendant’s substantial rights. Id. Similarly,
   Mendoza repeatedly admitted that he agreed to the drug conspiracy. There is also
   circumstantial evidence from which we can infer Mendoza’s agreement to participate in
   the offense. Mendoza received a more lenient sentence than if he had not pleaded guilty.
   He therefore cannot show that the assumed error affected his substantial rights.
           20
             Because we find that there is no clear and obvious error that affected Mendoza’s
   substantial rights, we need not consider our discretion to correct the error if “the error
   seriously affects the fairness, integrity, or public reputation of judicial proceedings.”
   Marek, 238 F.3d at 315. After all, this power is discretionary, not mandatory. See Puckett,
   556 U.S. at 135.




                                                 9